Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 1 of 7

Ty

'\'BEB: USAO 2020R00813 FILE)
tic MeyToIPT Anior
Wiad. LS ak DUR T

IN THE UNITED STATES DISTRICT COURT
FOR BHE Dp: ARYLAND

    
  

UNITED STATES OF AMERICA; rea criminALNO. LL O-2Q(-OTS

/|__.(¥rans porting Explosives with Intent to
Injure, 18 U.S.C. § 844(d); Use and
Possession of a Destructive Device During
and in Relation to a Crime of Violence, 18
Defendant. U.S.C. § 924(c)(1)(B)(ii);_ Felon in
Possession of an Explosive, § 18 U.S.C. §
842(i)(1); Possession of an Unregistered
Firearm/Destructive Device, 26 U.S.C. §
5841, 5861(d), and 5871; Aiding &
Abetting, 18 U.S.C. § 2; Forfeiture)

CLAYTON ALEXANDER MCCO

 

 

INDICTMENT

COUNT ONE
(Transporting Explosives with Intent to Kill, Injure, and Intimidate)

The Grand Jury for the District of Maryland charges that:

At all times relevant to this Indictment:

I. CLAYTON ALEXANDER MCCOY (“MCCOY”) was a resident of
Chesterland, Ohio.

2. On or about October 30, 2020, MCCOY manufactured an improvised explosive
bomb (which qualified as an “explosive,” as that term is defined in 18 U.S.C. §§ 844(j) and 232(5))
at his residence located at 8100 Sherman Road, Chesterland, Ohio.

3. On or about October 30, 2020, MCCOY transported an improvised explosive
bomb from his residence in Ohio to Victim A’s residence in Manchester, Maryland.

4. On or about October 30, 2020, MCCOY used an improvised explosive bomb to
injure Victim A and to damage Victim A’s residence in Manchester, Maryland.

The Charge
On or about October 30, 2020, in the District of Maryland, the defendant,

CLAYTON ALEXANDER MCCOY,
Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 2 of 7

transported, received and attempted to transport and receive in interstate and foreign commerce,
any explosive, that is, an explosive device subclassified as an explosive bomb, with knowledge
and intent that the said explosive would be used to kill, injure, and intimidate Victim A and to
unlawfully damage and destroy a building, vehicle, real property and personal property associated
with Victim A, and personal injury resulted to Victim A as a direct or proximate result of the
explosion.

18 U.S.C. § 844(d)
18 U.S.C. §2
Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 3 of 7

COUNT TWO
(Use and Possession of a Destructive Device During and in Relation to a Crime of Violence)

The Grand Jury for the District of Maryland further charges:
I. Paragraphs | through 4 of Count One are incorporated here.
2. On or about October 30, 2020, in the District of Maryland, the defendant,

CLAYTON ALEXANDER MCCOY,

did knowingly, intentionally, and unlawfully possess a destructive device during and in furtherance
of a crime of violence, for which he may be prosecuted in a court of the United States, to wit,
transportation of explosive materials with intent to kill, injure, and intimidate, in violation of 18
U.S.C. § 844(d), as set forth in Count One of this Indictment, which is incorporated here.

18 U.S.C. § 924(c)(1)(B)(ii)
18 U.S.C. §2
Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 4 of 7

COUNT THREE
(Felon in Possession of an Explosive)

The Grand Jury for the District of Maryland further charges:
l. Paragraphs | through 4 of Count One are incorporated here.
2. On or about October 30, 2020, in the District of Maryland, the defendant,
CLAYTON ALEXANDER MCCOY,
knowing he had been previously been convicted of a crime punishable by imprisonment for a term
exceeding one year did knowingly and unlawfully ship and transport and receive and possess any
explosive, to wit, an explosive device subclassified as an explosive bomb, that had been shipped

and transported in and affecting interstate and foreign commerce.

18 U.S.C. § 842(i)(1)
18 U.S.C. §2
Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 5 of 7

COUNT FOUR
(Possession of an Unregistered Firearm/Destructive Device)

The Grand Jury for the District of Maryland further charges:
1. Paragraphs | through 4 of Count One are incorporated here.
2. On or about October 30, 2020, in the District of Maryland, the defendant,
CLAYTON ALEXANDER MCCOY,
knowingly received and possessed a firearm, that is a destructive device, as defined in Title 26,
United States Code, Section 5845(f), not registered to him in the National Firearms Registration
and Transfer Record.

26 U.S.C. §§ 5841, 5861(d), and 5871
18 U.S.C. §2
Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 6 of 7

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. §§ 844, 924(d), 981(a)(1)(C), and 982(a)(2)(B), 21 U.S.C. § 853(p), 26 U.S.C. § 5872,
and 28 U.S.C. § 2461(c) as a result of the defendant’s conviction under any of the offenses alleged
in Counts One through Four of this Indictment.

2. Pursuant to 18 U.S.C. §§ 844(c), 981(a)(1)(C), and 982(a)(2)(B), and 28 U.S.C.
§ 2461(c), upon conviction of any of the offenses set forth in Counts One or Three of this
Indictment, the defendant,

CLAYTON ALEXANDER MCCOY,
shall forfeit to the United States:

a. Any property, real or personal, which constitutes or is derived from
proceeds traceable to such offense and any property constituting, or derived from, proceeds the
person obtained directly or indirectly, as a result of such offense; and

b. Any explosive materials involved or used or intended to be used in any
violation of the provisions of 18 U.S.C. § 841 ef seq. or any other rule or regulation promulgated
thereunder or any violation of any criminal law of the United States.

3. Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of the
offense set forth in Count Two of this Indictment, the defendant,

CLAYTON ALEXANDER MCCOY,
shall forfeit to the United States any firearm or ammunition involved in or used in any knowing

violation of 18 U.S.C. § 924.
Case 1:21-cr-00075-CCB Document9 Filed 03/25/21 Page 7 of 7

4. Pursuant to 26 U.S.C. § 5872 and 28 U.S.C. § 2461(c), upon conviction of the
offense set forth in Count Four of this Indictment, the defendant,
CLAYTON ALEXANDER MCCOY,
shall forfeit to the United States any firearm involved in any violation of the provisions of 26

U.S.C. § 5801 et seq.

3. If any of the property described above, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party:

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e: has been commingled with other property which cannot be divided without
difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.C.
§ 853(p), as incorporated by 28 U.S.C. § 2461(c).

18 U.S.C. § 844(c)
18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(2)(B)
18 U.S.C. § 924(d)

21 U.S.C. § 853(p)

26 U.S.C. § 5872

28 U.S.C. § 2461(c)

Jonathan F. Lenzner / Pas

Jonathan F. Lenzner
Acting United States Attorney

A TRUE BILL

Foreperson” — —
Date: March a> , 2021
